Exhibit 10.71

 

Addendum to Macadamia Nut Purchase Agreement

Between Mauna Loa Macadamia Nut Corporation and ML Macadamia Orchards, L.P.
Dated January 1, 2006

 

This Addendum to the Macadamia Nut Purchase Agreement (Agreement) is entered
into on the date set forth below by and between Mauna Loa Macadamia Nut
Corporation (MLMNC-Buyer) and ML Macadamia Orchards, L.P. (MLP-Seller).  This
Addendum will supersede all other nut purchase contracts between the two
parties.

 

1.               Term.  This Addendum to the Agreement shall be deemed to have
commenced for all purposes as of January 1, 2010 and shall continue in full
force and effect until December 31, 2011 unless terminated earlier as provided
in the Agreement.

 

2.               Purchase and Sale.  Under this Addendum MLP agrees to sell and
MLMNC agrees to purchase 100% of MLP’s macadamia nut in shell estimated to be
between 19 to 21 million pounds wet in shell.

 

3.               Purchase Price.  The Purchase Price for the Macadamia Wet in
Shell covered under this addendum will be determined on a 20% moisture and 30%
Saleable Kernel recovery to Dry in Shell (SK/DIS) basis.  The price per pound
will be $0.73/lb adjusted to 20% moisture and 30% SK/DIS for the term of this
contract.

 

4.               Payment Terms.  Payment shall be made according to Hershey
standard policies for vendor payments.

 

5.               All other terms regarding Adherence to Specifications,
Sampling, Testing, Accounting and Reports, Termination, Notice, Force Majeure,
Waiver, Assignment, Entire Agreement, Voluntary Mediation and Governing Law
under the Agreement will remain the same.

 

Mauna Loa Macadamia Nut Corp (MLMNC-Buyer)

 

 

 

By:

/s/ Charles Young

 

 

Its Plant Manager

 

Date

12/22/2009

 

 

 

 

ML Macadamia Orchards, L.P. (MLP-Seller)

 

 

 

 

By:

/s/ Dennis J. Simonis

 

 

Its President

 

Date

12/22/09

 

 

--------------------------------------------------------------------------------